Citation Nr: 0519881	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to restoration of a 100 percent schedular 
evaluation for non-Hodgkin's B cell lymphoma (NHL), now rated 
noncompensable (i.e., 0 percent).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, granted service 
connection for NHL with an evaluation of 100 percent, to be 
reduced to 0 percent effective February 1, 2002.  In August 
2004, the Board denied the claim, which it identified as 
entitlement to a compensable rating for NHL, to include 
restoration/continuation of the 100 percent rating.  After 
the veteran appealed United States Court of Appeals for 
Veterans Claims (the Court), the Court granted a joint motion 
to vacate and remand the Board's decision.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Under 38 C.F.R. § 4.117, Diagnostic Code (DC) 7715 (2004), 
NHL warrants a 100 percent evaluation during a treatment 
phase or if the disease is active.  A Note following DC 7715 
provides that the 100 percent rating will continue after the 
cessation of any chemotherapy or other therapeutic 
procedures; that six months after discontinuance of such 
treatment, the appropriate disability rating will be 
determined by mandatory VA examination; and that any change 
in evaluation based upon that or any subsequent examination 
is subject to the provisions of 38 C.F.R. § 3.105(e).  The 
Note also indicates that if there has been no local 
recurrence or metastasis, the disability is to be rated on 
the basis of residuals.

38 C.F.R. § 3.105(e) (2004) provides that, when a reduction 
in evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal in 
reduction must be prepared.  The reduction must set forth all 
material facts and reasons for the reduction, and the 
beneficiary must be notified and furnished detailed reasons 
for the reduction and given 60 days to present additional 
evidence to show that compensation should be kept at the 
current level.  If additional evidence is not received within 
that period, a final rating action will be taken and the 
rating will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

The RO's April 2002 decision granted service connection with 
a 100 percent rating to be reduced to 0 percent as of 
February 1, 2002.  In its August 2004 decision, the Board 
found that, because the April 2002 RO's rating was "the 
initial rating assigned, the reduction was not of a 
continuous running award, and, thus, 38 C.F.R. § 3.105 does 
not apply."  Board Decision, at 7.  The Joint Motion found 
this statement to be erroneous.  The Joint Motion noted that, 
in rating reduction cases, the Board must determine whether 
any reduction in rating was improper, and not phrase the 
issue in terms of whether an increased rating is warranted.  
Joint Motion at 3.  The Joint Motion also found that the RO 
erred in making the reduction of the rating effective prior 
to the March 2002 mandatory VA examination to assess the 
veteran's residual disability.  Id.  The Joint Motion also 
found that the Board's explanation as to why the procedures 
in 38 C.F.R. § 3.105 (e) were not followed to be conclusory, 
and lacking analysis of whether the error was prejudicial.

Subsequently, the veteran in May 2005 submitted additional 
evidence, and asked that his case be remanded to the RO for 
review of this evidence.

Consequently, a remand is necessary for the RO to consider 
this, and all of the other evidence, in accordance with the 
analysis and instructions in the Joint Motion.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Review the evidence submitted by the 
veteran in May 2005, along with all of 
the other evidence in the claims folder, 
and inform him of the application of the 
Veterans Claims Assistance Act of 2000 
(VCAA) to the appellate issue as it has 
been identified in the Joint Motion as 
described above.

2.  Then, after any additional evidence 
has been received, readjudicate the claim 
in accordance with all appropriate 
statutory and regulatory provisions and 
legal theories including those described 
above.  Specifically, if it is determined 
that a rating reduction is warranted, 
prepare a proposed rating reduction in 
accordance with the procedures in 
38 C.F.R. § 3.105(e) (2004).  If 
additional evidence is not received 
within the specified time period, or if 
additional evidence received does not 
show that compensation should be kept at 
the 100 percent level, issue a final 
rating action in accordance with the 
procedures in 38 C.F.R. § 3.105(e) 
(2004).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




